IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF: D.J.B.               : No. 138 WAL 2019
                                         :
                                         :
PETITION OF: W.P.B., BIRTH MOTHER        : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court




                                    ORDER


PER CURIAM

     AND NOW, this 8th day of July, 2019, the Petition for Allowance of Appeal is

DENIED.